Citation Nr: 1603673	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  11-32 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new material evidence has been received in order to reopen a claim of entitlement to service connection for a stomach condition, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, and, if so, whether service connection is warranted.

2.  Whether new material evidence has been received in order to reopen a claim of entitlement to service connection for headaches, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, and, if so, whether service connection is warranted

3.  Whether new material evidence has been received in order to reopen a claim of entitlement to service connection for a sinus condition, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, and, if so, whether service connection is warranted

4.  Service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1986 to January 1992, including service in the Southwest Asia theater of operations during the Persian Gulf War from August 1990 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a Board video-conference hearing before a Veterans Law Judge in October 2015.  At the time of his Board hearing, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.  A copy of the hearing transcript is of record.  

The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran that explained that the Veterans Law Judge who presided over his hearing in October 2015 was no longer able to participate in the appeal, and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  In December 2015, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The reopened claims of entitlement to service connection for a stomach disorder, headaches, a sinus disorder, and chronic fatigue syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in September 1992, the RO denied the Veteran's claim of entitlement to service connection for a sinus condition.

2.  In a final August 2006 rating decision, the RO determined that new and material evidence sufficient to reopen claims of entitlement to service connection for a stomach condition and headaches had not been received.

3.  Evidence added to the record since the final September 1992 and August 2006 decisions is not cumulative or redundant of the evidence of record at the time of the prior decisions and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a sinus condition, stomach condition, and headaches.



CONCLUSIONS OF LAW

1.  The September 1992 rating decision that denied service connection for a sinus condition is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992) [(2015)].

2.  The August 2006 rating decision that determined that new and material evidence sufficient to reopen claims of entitlement to service connection for a stomach condition and headaches had not been received is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2015)].

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a sinus condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a stomach condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for sinus condition, a stomach condition, and headaches is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

By way of background, a September 1992 rating decision initially denied service connection for stomach, sinus, and headache disabilities.  At such time, the RO considered the Veteran's service treatment records and a February 1992 VA examination report.  The RO determined that service connection was not warranted as the evidence revealed no chronic stomach, headache, or sinus disabilities in service or on examination.  

Thereafter, the Veteran attempted to reopen his claim for service connection for a stomach condition; however, a May 1996 rating decision determined that new and material evidence sufficient to reopen such claim had not been received as VA treatment records from 1996 failed to show that a stomach condition either occurred in or was caused by service.  The Board notes that the RO received records related to the Veteran's award of disability benefits from the Social Security Administration (SSA) later in May 1996, but such records contained no evidence showing any causal connection between any stomach or gastrointestinal condition and his military service and are, therefore, irrelevant to the Veteran's claim.

The Veteran again attempted to reopen his claim for service connection for a stomach condition and headaches in March 2005, but these claims were again denied in an August 2006 rating decision as no causal connection was shown between such conditions and his military service.  At such time, the Veteran's available service treatment and personnel records, post-service VA treatment records, and SSA records were on file.  The Veteran filed a notice of disagreement in May 2007.  The RO issued a statement of the case in May 2008, which reflected the RO's consideration of the Veteran's service personnel records and VA treatment records from 2005 to 2008.  The Veteran untimely submitted a substantive appeal dated October 2008 and a statement dated December 2008 concerning the untimely filing of the substantive appeal.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

With respect to the Veteran's service connection claim for a sinus condition, the Veteran was advised of the adverse September 1992 decision and his appellate rights.  No communication from the Veteran was received within a year of the issuance of the rating decision.  Therefore, the September 1992 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992) [(2015)].

With respect to the Veteran's service connection claims for a stomach condition and headaches, the August 2006 rating decision is final because the Veteran failed to timely perfect his appeal of such decision.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2015)].

The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a sinus condition was received prior to the expiration of the appeal period stemming from the September 1992 rating decision, and no evidence pertaining to his service connection claims for a stomach condition and headaches was received prior to the expiration of the appeal period stemming from the August 2006 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board also notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  In the instant case, while additional service department records were received since the September 1992 and August 2006 rating decisions, such do not address the bases of the previous denials and do not show in-service treatment for the Veteran's claimed disabilities.  Therefore, 38 C.F.R. § 3.156(c) is inapplicable to the instant claims.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the September 1992 and August 2006 rating decisions includes more recent VA treatment records, private medical records, and statements by the Veteran and other individuals, including the testimony of the Veteran at the October 2015 hearing.  The Board finds that the evidence received since the September 1992 and August 2006 rating decisions is not cumulative or redundant of the evidence of record at the time of the prior decisions and raises a reasonable possibility of substantiating the Veteran's claims.

In this regard, the RO previously denied the Veteran's claim for service connection for a sinus condition on the basis that no chronic condition was shown in service or on examination.  However, the evidence received since the September 1992 rating decision includes medical records showing a diagnosis and treatment for sinus-related symptoms.  See, e.g., February 22, 1995 Letter of Dr. T.J. Boll (noting complaints of sinus problems); January 22, 1998 CT Scan Report (noting history of sinus infection); February 8, 2005 VA Discharge Note (noting acute sinusitis, NOS); May 4, 2009 VA treatment record (noting resolved sinusitis).  

Additionally, the Board notes that the RO previously denied the Veteran's claims for service connection for a stomach condition and headaches because the evidence did not show any causal connection between these conditions and service.  Yet, since the August 2006 rating decision, the Veteran has set forth new allegations that his stomach condition and headaches, as well as his sinus condition, are undiagnosed illnesses due to his service in the Persian Gulf War.  

Moreover, the Veteran, who is competent to report his own symptoms, has reported that he has experienced symptoms related to these conditions since he was stationed in Southwest Asia.  See October 2010 Statement, November 2011 VA Form 9.  See also November 2011 Buddy Statement (indicating that the Veteran began to suffer gastrointestinal and respiratory problems soon after his discharge from service).  Furthermore, for the purposes of reopening the claims, the credibility of the evidence is presumed.  See Justus, supra.  The newly received evidence, to specifically include the Veteran's October 2010 statement and November 2011 VA Form 9 and his new allegations and testimony, suggests a possible nexus between his claimed stomach condition, headaches, and sinus condition and his service in Southwest Asia during the Persian Gulf War era.  As such, the AOJ obtained a VA examination in June 2009 in order to address such claims.  In this regard, the Board observes that the old and new evidence of record, considered as a whole, "triggered" VA's duty to assist to provide a medical opinion in this case.  See Shade, supra; McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claims for service connection for a sinus condition, a stomach condition, and headaches.  


ORDER

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for a sinus condition is granted.

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for a stomach condition is granted.

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for headaches is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

The Veteran contends that he suffers from a variety of disabilities as a result of being exposed to chemical agents during the Persian Gulf War.  In this regard, he appears to argue that service connection for the claimed disabilities is warranted as undiagnosed illnesses and that the record raise the possibility of a medically unexplained chronic multisymptom illness under 38 U.S.C.A. § 1117.

Although the RO determined through a May 2008 formal finding that the Veteran's service treatment records are unavailable, the Veteran has asserted that he has experienced stomach-related, headache, sinus-related symptoms and chronic fatigue since his service in 1990 as a Persian Gulf War Veteran in Southeast Asia.  Post-service treatment records reflect related diagnoses diagnosis and treatment related to these claimed conditions.

A June 2009 Gulf War examiner found that there were no acute findings to warrant diagnosis for chronic fatigue syndrome and that "[m]usculoskeletal headaches diverticulosis and esophagitis IS AT LEAST AS LIKELY AS NOT (50/50 PROBABILITY) chronic disabilities and not symptoms," explaining, tautologically, that such conditions are diagnosed illnesses not symptoms.  (Emphasis in original.)  However, this opinion contained no meaningful rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  This examiner did not address the Veteran's contentions regarding a sinus condition and did not address direct service connection or the applicability of 38 U.S.C.A. § 1117.  In light of these deficiencies, a new VA Gulf War examination should be conducted to determine the nature and etiology of the Veteran's claimed disabilities.

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his claimed stomach condition, headaches, sinus condition, and chronic fatigue syndrome.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

(A) The examiner should note and detail all reported symptoms of a stomach or gastrointestinal condition, headaches, sinus or respiratory condition, and chronic fatigue syndrome.  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all symptoms of gastrointestinal signs or symptoms, headaches, signs or symptoms involving the upper respiratory system, and fatigue.

(B) The examiner should specifically state whether the Veteran's stomach or gastrointestinal symptoms, headaches, sinus symptoms, and/or fatigue are attributed to a known clinical diagnosis.

(C) If any symptoms of a stomach or gastrointestinal disorder, headache disorder, respiratory disorder, and/or fatigue have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

(D) The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's stomach or gastrointestinal condition, headaches, sinus or respiratory condition, and chronic fatigue syndrome and/or symptoms represent a "medically unexplained chronic multisymptom illness."  Such is defined as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

(E)  For each diagnosed disorder, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include exposure to environmental or chemical hazards during the Persian Gulf War.

In rendering each requested opinion, the examiner should consider and discuss all relevant evidence, to include medical documents, and all lay assertions.  The examiner should specifically address the significance, if any, of the Veteran's allegations that he experienced stomach/gastrointestinal, headache, sinus/respiratory, and fatigue problems since his service in Southwest Asia in 1990.

A rationale for any opinion offered should be provided.

3. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


